DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 8/2/2022 have been fully considered but they are not persuasive. 
Applicant argues that the combined references, US 2013/0081199 to Nimura (hereinafter  “Nimura”) in view of  JP 61129828 U (hereinafter the “828 Patent”), do not teach or suggest all of the limitations of the claims. Specifically, that the combination, does not teach or suggest the inflection is at least at “a part of an upper end portion of the shield at vicinities of upper edges of left and right end portions of the seal member” because fig. 1b of the 828 patent only shows the forward most portion of the shield member. 
Examiner agrees fig. 1b of the 828 patent depicts the circular cross-section labeled “A” in fig. 1a. However, Examiner disagrees that the combination of references fails to teach the claimed limitation. Although, fig. 1b appears to be a cross-section of the forward most middle part of the shield and helmet, including the projection 10, it is unreasonable to assume the inflection simply remains at the single “slice” of the cross-section, and only in the middle of the helmet. The 828 patent teaches combining a shield projection with a rubber-like projection on the helmet provides enhanced protection against water droplets from entering the helmet (see translated page 3 of the 828 patent). It is unreasonable for the projection to simply remain in that single slice of the cross section. 
Applicant’ also argues that “there is no disclosure in the ‘928 [sic] patent of the shield 2 inflecting toward and abutting with the edge rubber 5 at such a rearward location.” However, this argument is not commensurate with the rejection. Examiner has not suggested replacing the entire shield and rubber projection location of the 828 patent with that of Nimura. The 828 patent is not the primary reference being modified. The 828 patent is offered to show it is known in the art of helmet face shields/face visors to provide inwardly projecting elements on a face shield to enhance protection against water droplets from entering the interior of  the helmet. This would include preventing water ingress along any areas of the face shield that may be subjected to water or that include a rubber seal on the helmet. 
Nimura is the primary reference and illustrates the seal member is disposed above the entire upper edge of the forward aperture (see annotated fig. 5 below). As explained, the offered combination provides for a face shield comprising a projection inflecting inwards towards the helmet body to enhance the abutment of the face shield with the seal member along its entire length. To assume that the inflection is only present at a forward end portion is unreasonable and goes against the teaching of preventing the ingress of water into the helmet aperture. 
Applicant also argues the combination of references would result in contact that damages the shield plate and/or the rim member 122, specifically, because Nimura teaches that the chin guard and the shield plate not only move upwardly but are also moves forwardly when the components are pivoted together. Examiner disagrees with this assessment. Nimura discloses the rim member 122 is a “rim rubber” and makes contact with the upper end of the shield plate 4 (para 0109). One of ordinary skill in the art would expect a material formed of rubber to deform and yield elastically when pressed against by another harder structure. In the present case, the modified faced shield would not be damaged because it is expected that the rubber rim member 122 would deform and yield elastically when pressed against by the faced shield, modified to comprise the inflection, and provide a seal against water ingress. Therefore, Applicant’s arguments are unpersuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0081199 A to Nimura (hereinafter “Nimura”) in view of JP 61129828 U (hereinafter the “828 Patent”).
	For claim 1, Nimura discloses a helmet (1) comprising: 
a substantially spherical main hat body (spherical shape of face-type cap body 2, fig. 1) including an aperture window that opens forward to provide a field of view to a wearer (window opening 3 at front of cap); 
a shield (shield plate 4) connected to a pair of turning mechanisms  protruding from two side faces of the main hat body (pivotal support means 7 shown as extending outwardly from the body in fig. 1), the shield being movable between a closed position at which the shield closes off the aperture window and an open position at which the shield opens the aperture window (paras 0043-0044); and 
a seal member (rim member 122 such as a rim rubber) that, when the shield is at the closed position, seals a gap between an upper edge of the shield and an upper edge of the aperture window from a vicinity of one of the turning mechanisms to a vicinity of another of the turning mechanisms of the main hat body (see fig. 1 and annotated fig. 5 below). 

    PNG
    media_image1.png
    545
    629
    media_image1.png
    Greyscale

	Nimura does not specifically disclose wherein at least a part of an upper end portion of the shield, at vicinities of upper edges of left and right end portions of the seal member, is inflected toward the main hat body, and the part of the upper end portion of the shield abuts the seal member when the shield is at the closed position.  However, attention is directed to the 828 Patent teaching an analogous helmet system (page 3, lines 8-15 of attached English translation of 828 Patent), and specifically teaches a projection 10 is provided on the shield plate 2 and extends towards the shell of the helmet and inserted into the length of a rubber-like body 5 along the length of the front opening of the helmet body 1 (see figs. 1a and 1b below). 

    PNG
    media_image2.png
    856
    561
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the shield plate of Nimura would be modified to comprise a projection inflecting towards the helmet body and abutting the entire length of the seal member, at taught by the 828 Patent, for purposes of preventing rainwater and the like from entering the interior of the helmet during operation. 

For claim 2, the modified Nimura teaches the helmet according to claim 1, wherein the upper end portion of the shield is inflected toward the main hat body at the upper edge from one end portion of the seal member to another end portion of the seal member (see discussion for claim 1 wherein the projection abuts the seal member along its length). 

	For claim 3, the modified Nimura teaches the helmet according to claim 1 further comprising cover members that cover rear sides of the turning mechanisms, the cover members being TJK0001US2connected with the left and right end portions of the seal member, and closing off gaps between the main hat body and left and right rear portions of the shield (see annotated fig. 9 below). 

    PNG
    media_image3.png
    280
    682
    media_image3.png
    Greyscale


	For claim 4, Nimura teaches the helmet according to claim 3, wherein the helmet is a full-face type helmet including a chin guard below the aperture window, and the cover members are integral with the chin guard (chin guard 6 comprises the upper “cover member” portions of claim 3, see annotated fig. 6 below). 

    PNG
    media_image4.png
    566
    819
    media_image4.png
    Greyscale


	For claim 5, Nimura teaches the helmet according to claim 3, wherein a chin guard is connected to the turning mechanisms (pivotal support means 7), the chin guard being movable between a first position at which the chin guard is located lower than the upper edge of the aperture window and a second position at which the chin guard is located higher than the upper edge of the aperture window, and the cover members being formed to be continuous with the chin guard (see fig. 2 and para 0043). 
9
	For claim 6, Nimura teaches the helmet according to claim 5, wherein, when the chin guard is at the first position, upper faces of the seal member at the left and right end portions of the seal member form continuous surfaces with upper faces of the cover members (see annotated fig. 9 below). 

    PNG
    media_image5.png
    280
    682
    media_image5.png
    Greyscale


	For claim 7, Nimura teaches the helmet according to Claim 1, wherein the left and right end portions of the seal member are at rear sides relative to left and right end portions of the aperture window (see annotated fig. 1 below).

    PNG
    media_image6.png
    575
    569
    media_image6.png
    Greyscale


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732